          Case 1:17-cr-00234-TNM Document 270 Filed 02/12/21 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA

                         v.
                                                       Case No. 1:17-cr-00234-2 (TNM)
    WAYNE HOLROYD,

                         Defendant.

                                MEMORANDUM AND ORDER

         Wayne Holroyd is serving a 120-month prison sentence for conspiracy to distribute and

possess with intent to distribute more than 280 grams of a mixture or substance containing a

detectable amount of cocaine base. Judgment at 1–2, ECF No. 198; see 21 U.S.C. §§ 841(a)(1),

(b)(1)(A)(iii), 846. 1 He resides at the Federal Correctional Institution (“FCI”) in Ashland,

Kentucky.

         The Court has previously rejected Holroyd’s motion for compassionate release, as well as

two pro se motions for reconsideration. Before the Court is Holroyd’s third pro se motion for

reconsideration. Having reviewed Holroyd’s filings, the relevant law, and the entire record of

the case, the Court will deny this motion.

                                                 I.

         The factual background of this case is well-documented elsewhere. See United States v.

Holroyd, 464 F. Supp. 3d 14, 16–17 (D.D.C. 2020) (“Holroyd I”); United States v. Holroyd, No.

17-cr-00234-2-TNM, 2020 WL 4219823, at *1–*2 (D.D.C. July 23, 2020) (“Holroyd II”). The




1
    All page citations refer to the page numbers that the CM/ECF system generates.
         Case 1:17-cr-00234-TNM Document 270 Filed 02/12/21 Page 2 of 7




Court briefly recounts only the procedural history relevant to his pending motion for

reconsideration.

       In April 2020, Holroyd moved for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i). Holroyd’s motion was filed pro se but supplemented by appointed

counsel. See Def.’s Mot., ECF No. 224; Def.’s Reply in Supp. of Original Mot., ECF No. 228;

Def.’s Renewed Mot., ECF No. 231. The Court denied the motion, Holroyd I, 464 F. Supp. 3d at

22, as well as Holroyd’s subsequent pro se motion for reconsideration, Holroyd II, 2020 WL

4219823, at *4. Both decisions were affirmed on appeal. 2 See United States v. Holroyd, 825

Fed. App’x 1 (D.C. Cir. 2020). Holroyd then filed a second pro se motion for reconsideration,

which the Court also denied. See 10/13/2020 Min. Order.

       Two months after the denial of his second motion for reconsideration, Holroyd sent the

Court a letter stating that FCI Ashland “has contracted a large percentage of COVID-19

cases.” 12/3/2020 Letter at 1, ECF No. 257. He asserted that the facility was not taking

adequate safety precautions and that he could not protect himself. Id. Holroyd also explained

that he is “not a bad candidate for release” because he had “successfully completed parole,” “was

employed” before his arrest, had “clear conduct for 9 months prior to [his] arrest,” and is “41

years old.” Id. The Court construed the letter as a motion for compassionate release and

accordingly, ordered the Government to respond. See 12/3/2020 Min. Order.

       Holroyd then sent the Court a “Letter to Withdraw,” stating that the previous letter he had

sent was an “update” on the COVID-19 outbreak at FCI Ashland rather than a motion.

1/29/2021 Letter, ECF No. 264. At the same time, he also submitted a “Memorandum for



2
 The D.C. Circuit has since denied Holroyd’s petition for rehearing en banc. See Per Curiam
Order, No. 20-3041 (D.C. Cir. Jan. 19, 2021).

                                                 2
         Case 1:17-cr-00234-TNM Document 270 Filed 02/12/21 Page 3 of 7




Reconsideration of Compassionate Release,” which the Court construes as a motion for

reconsideration of its previous denial of Holroyd’s motion for compassionate release. Mot. for

Recons., ECF No. 265.

                                                  II.

       As the Court has explained before, see Holroyd I, 464 F. Supp. 3d at 17 & n.3; Holroyd

II, 2020 WL 4219823, at *2, a court may reduce a defendant’s term of imprisonment if, “after

considering the factors set forth in [18 U.S.C. § 3553(a)] to the extent that they are

applicable, . . . it finds that . . . extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). Under the Commission’s

applicable policy statement, a court may reduce a term of imprisonment “if, after considering the

factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the court

determines that . . . (1)(A) Extraordinary and compelling reasons warrant the reduction . . . (2)

The defendant is not a danger to the safety of any other person or to the community, as provided

in 18 U.S.C. § 3142(g); and (3) The reduction is consistent with this policy statement.” U.S.S.G.

§ 1B1.13.

       The burden is on Holroyd to establish that he is eligible for a sentence reduction. See,

e.g., United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (noting that the defendant has the

burden of establishing that he is eligible for a sentence reduction under 18 U.S.C. § 3582(c)(2)).

Motions for reconsideration “permit district judges to correct their oversights and errors.”

United States v. Rollins, 607 F.3d 500, 502 (7th Cir. 2010) (citing United States v. Healy, 376

U.S. 75 (1964)). Some courts have also granted these motions “as justice requires.” United




                                                   3
         Case 1:17-cr-00234-TNM Document 270 Filed 02/12/21 Page 4 of 7




States v. Hemingway, 930 F. Supp. 2d 11, 12 (D.D.C. 2013). 3 It is appropriate for a court to

deny a motion for reconsideration when it raises arguments that the court has already rejected.

Id.

                                                III.

       In his letter and motion for reconsideration, 4 Holroyd mainly argues that he should be

released based on the COVID-19 pandemic and his health conditions that put him at an increased

risk of serious illness. See 12/3/2020 Letter; Mot. for Recons. at 1–2. He also contends that he

successfully completed parole, was employed before his arrest, and had clear conduct for nine

months before his arrest. See 12/3/2020 Letter; Mot. for Recons. at 3. Holroyd also explains

that there has been a significant lapse in time since his predicate convictions, that his most recent

conviction was not for a “crime[] of violence,” and that he has “no violent history.” Mot. for

Recons. at 3–4. Nothing in Holroyd’s new filings persuades the Court to revisit its prior

decisions.

       First, the Court does not doubt the serious risks posed by the COVID-19 pandemic.

Holroyd I, 464 F. Supp. 3d at 18 (“The COVID-19 pandemic has emerged as a global and

national health emergency.”). “[L]ike other judges in this District and across the country, the

Court takes notice of the real and serious threat that the COVID-19 pandemic poses.” Id. But

the Court also notes that the pandemic presents a risk that everyone is facing. And the evidence



3
  Under the “as justice requires” standard, relief may be available “where a court patently
misunderstood the parties, made a decision beyond the adversarial issues presented, or made an
error in failing to consider controlling decisions or data, or where a controlling or significant
change in law has occurred.” Hemingway, 930 F. Supp. 2d at 12–13 (cleaned up).
4
  Although Holroyd moved to withdraw his previous letter, the Court, in an abundance of
caution, considers the arguments raised there besides those raised in his new motion for
reconsideration.

                                                  4
         Case 1:17-cr-00234-TNM Document 270 Filed 02/12/21 Page 5 of 7




shows that the Government is doing what it can to protect inmates and staff. Gov’t Resp. at 6–7,

ECF No. 260.

       Among other preventative measures, FCI Ashland provides inmates with personal

protective equipment, conducts testing according to Centers for Disease Control and Prevention

guidelines, has implemented an “enhanced sanitation plan,” uses “isolation, quarantine, and

recovery areas,” and has medical staff conduct daily rounds. Id. These measures seem to be

working. Publicly available information shows that today only one inmate and six staff currently

have the virus; although there have been six inmate deaths, there have been zero staff deaths and

343 inmates and 56 staff have recovered. 5

       The Court has previously considered Holroyd’s argument that his health conditions make

him more vulnerable to the virus. Holroyd I, 464 F. Supp. 3d at 18–19; Holroyd II, 2020 WL

4219823, at *3. But the Court found that they did not present “extraordinary and compelling

reasons” for reducing his sentence. Holroyd I, 464 F. Supp. 3d at 19. The Government asserts

(and Holroyd does not appear to contest) that his medical conditions have not changed since the

Court first denied Holroyd’s motion for compassionate release. See Gov’t Resp. at 8. Upon

review of the medical records that the Government submitted under seal, see Gov’t Ex. B, ECF

No. 262, it appears that the Government is correct that Holroyd “has not been diagnosed with

any new conditions that would place him at increased risk of severe illness from COVID-19,”

Gov’t Resp. at 8.

       Second, nothing in Holroyd’s filings changes the Court’s prior determinations that

Holroyd would be a danger to the community if released. See Holroyd I, 464 F. Supp. 3d at 18–



5
  See COVID-19 Cases, Fed. Bureau Prisons, https://www.bop.gov/coronavirus/ (last visited
February 12, 2021).

                                                5
         Case 1:17-cr-00234-TNM Document 270 Filed 02/12/21 Page 6 of 7




20 (“The Court thus finds that the seriousness of Holroyd’s offense and the danger he poses cut

against the existence of ‘extraordinary and compelling reasons’ under 18 U.S.C.

§ 3582(c)(1)(A)(i).” (cleaned up)); id. at 19–20 (noting that the Court denied Holroyd’s motion

for pretrial release because he was “indicted for serious narcotics trafficking charges” and may

have been “a ringleader” in a drug conspiracy (cleaned up)).

       Holroyd’s arguments here were raised in his prior motions and have already been rejected

by the Court. See Gov’t Resp. at 8; Holroyd II, 2020 WL 4219823, at *3 (rejecting Holroyd’s

argument that he is not a danger to the community, explaining that the Court had “considered

three times—in its order denying pretrial release, at sentencing, and in its ruling denying

compassionate release” and that “[a]t this fourth time of asking, Holroyd’s arguments are no

more convincing”). “Because the Court still finds that Holroyd poses a danger to the

community, his request for compassionate release cannot succeed.” Id.

       Thus, the Court will deny Holroyd’s third pro se motion for reconsideration. 6 His

arguments have been considered and rejected by this Court several times. Holroyd provides no

reason to displace those decisions.




6
  Were the Court to treat Holroyd’s filings as presenting a motion for compassionate release,
rather than a motion for reconsideration, the outcome here would not change. The Court would
deny the motion for the same reasons explained in this and previous decisions.

                                                 6
        Case 1:17-cr-00234-TNM Document 270 Filed 02/12/21 Page 7 of 7




                                             IV.

       For all these reasons, it is hereby

       ORDERED that the Defendant’s [265] Motion for Reconsideration is DENIED.


                                                                    2021.02.12
                                                                    14:37:31 -05'00'
Dated: February 12, 2021                           TREVOR N. McFADDEN, U.S.D.J.




                                             7
